UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-29609 ONVIA, INC. (Exact name of registrant as specified in its charter) Delaware 91-1859172 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 509 Olive Way, Suite 400, Seattle, Washington 98101 (Address of principal executive offices, including zip code) Registrant's telephone number, including area code: (206) 282-5170 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [] Yes[] No Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).[] Yes[X] No Common stock, par value $.0001 per share: 8,287,298 shares outstanding as of April 30, 2010. ONVIA, INC. INDEX Page PART I.FINANCIAL INFORMATION 1 Item 1.Unaudited Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (Unaudited) 1 Condensed Consolidated Statements of Operations and Comprehensive Loss (Unaudited) 2 Condensed Consolidated Statements of Cash Flows (Unaudited) 3 Notes To Condensed Consolidated Financial Statements (Unaudited) 4 1.Basis of Presentation 4 2.Use of Estimates 4 3.Stock-Based Compensation and Stock Option Activity 4 4.Earnings per Share 6 5.Short-Term Investments 6 6.Prepaid and Other Current Assets 7 7.Property and Equipment 8 8.Accrued Expenses 8 9.New Accounting Pronouncements 8 10.Commitments and Contingencies 9 11.Provision for Income Taxes 11 12.Security Deposits 11 13.Subsequent Events 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Company Overview 12 Executive Summary of Operations and Financial Position 16 Seasonality 17 Results of Operations for the Three Months Ended March 31, 2010 Compared to the Three Months Ended March 31, 2009 18 Critical Accounting Policies and Management Estimates 19 Contractual Obligations 22 Liquidity and Capital Resources 22 Recent Accounting Pronouncements 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk. 24 Item 4(T). Controls and Procedures 24 PART II. OTHER INFORMATION 25 Item 1.Legal Proceedings 25 Item 1A.Risk Factors 25 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3.Defaults Upon Senior Securities 26 Item 4.Removed and Reserved 26 Item 5.Other Information 26 Item 6.Exhibits 27 SIGNATURES 28 PART I.FINANCIAL INFORMATION Item 1.Unaudited Condensed Consolidated Financial Statements Onvia, Inc. Condensed Consolidated Balance Sheets March 31, December 31, 2009 (1) (Unaudited) (In thousands, except share data) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments, available-for-sale Accounts receivable, net of allowance for doubtful accounts of $103 and $119 Prepaid expenses and other current assets, current portion Reimbursable tenant improvements Security deposits, current portion Total current assets LONG TERM ASSETS: Property and equipment, net of accumulated depreciation Security deposits, net of current portion Internal use software, net of accumulated amortization Prepaid expenses and other assets, net of current portion 14 20 Total long term assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Obligations under capital leases - 6 Unearned revenue, current portion Deferred rent, current portion 88 88 Total current liabilities LONG TERM LIABILITIES: Unearned revenue, net of current portion Deferred rent, net of current portion Total long term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (Note 10) STOCKHOLDERS’ EQUITY: Preferred stock; $.0001 par value: 2,000,000 shares authorized; no shares issued or outstanding - - Common stock; $.0001 par value: 11,000,000 shares authorized; 8,287,324 and 8,283,296 shares issued; and 8,287,298 and 8,283,270 shares outstanding 1 1 Treasury stock, at cost: 26 and 26 shares - - Additional paid in capital Accumulated other comprehensive income / (loss) 2 (3
